Case 8:19-cv-00462-SDM-JSS Document 43 Filed 09/30/20 Page 1 of 20 PageID 2022



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION



    SOSS2, INC.,

          Plaintiff,

    v.                                              CASE NO. 8:19-cv-462-T-23JSS

    UNITED STATES ARMY CORPS OF
    ENGINEERS,

          Defendant.
    __________________________________/


                                         ORDER

          Arguing the U.S. Army Corps of Engineers violates federal environmental law

    and the Administrative Procedure Act by approving a “beach nourishment” project

    that demands the removal of sand from Big Sarasota Pass, among other sources,

    Save Our Siesta Sands, Inc., (SOSS2) moves (Doc. 34) for summary judgment. The

    Corps opposes and moves (Doc. 37) for summary judgment.

                                     BACKGROUND

          Despite the Corps’s and the City of Sarasota’s prevention efforts, Lido Key’s

    shoreline continues to erode. (AR at 12745, 23749) In 2018, the Corps and the City

    of Sarasota proposed a “beach nourishment” and “groins” construction project to

    strengthen the shoreline. (AR at 23844–45) The project entails dredging and

    borrowing sand from area “ebb shoals,” including within Big Sarasota Pass, a
Case 8:19-cv-00462-SDM-JSS Document 43 Filed 09/30/20 Page 2 of 20 PageID 2023



    navigation channel south of Lido Key. (AR at 23749–50, 23845) Parts of the

    channel and surrounding water, including the sand “borrow areas” necessary for the

    project, fall within “Outstanding Florida Waters,” which require “special protection”

    because of natural attributes. (AR at 23948, 23972; Fla. Stat. § 403.061(28)) These

    natural attributes include threatened or endangered species, fragile breeding grounds,

    and sprawling marine ecosystems. (AR at 23770–88) The channel and surrounding

    water enable navigation and recreation and strengthen the local economy. (AR

    at 23780–89)

          Under the National Environmental Policy Act (NEPA), Pub. L. 91-190,

    the Corps analyzed the affected area and considered the environmental consequences

    of both the proposed project and alternative projects. Specifically, the Corps

    prepared an environmental assessment to “determine whether the action to be taken

    constitutes a ‘major federal action’ — that is, an action ‘significantly affecting the

    quality of the human environment,’” including the natural attributes. Sierra Club v.

    Van Antwerp, 526 F.3d 1353, 1360 (11th Cir. 2008) (quoting 42 U.S.C. § 4332(C)).

    The Corps’s environmental assessment concluded with a “finding of no significant

    impact” on the human environment. (AR at 23740) The finding relieves the agency

    of the need to prepare an Environmental Impact Study (EIS), which requires a “full

    and fair discussion of significant environmental impacts.” Sierra Club v. U.S. Army

    Corps of Engineers, 295 F.3d 1209, 1215 (11th Cir. 2002) (citing 40 C.F.R. § 1502.1).

          SOSS2 argues the Corps’s environmental assessment and finding insufficiently

    addresses the project’s full environmental effect. According to SOSS2, by basing the


                                               -2-
Case 8:19-cv-00462-SDM-JSS Document 43 Filed 09/30/20 Page 3 of 20 PageID 2024



    finding on allegedly inadequate and incomplete information, the Corps violates

    NEPA; the Clean Water Act (CWA), Pub. L. 92-500; the Endangered Species Act

    (ESA), Pub. L. 95-205; and the Marine Mammal Protection Act (MMPA), Pub. L.

    92-522. Ultimately, SOSS2 challenges the Corps’s decision to select Big Sarasota

    Pass as a source for the beach nourishment project because “in failing to create an

    adequate [Environmental Assessment/Finding of No Significant Impact], the Corps

    failed to prepare an EIS analyzing the significant adverse impacts of the authorized

    activities.” (Doc. 34 at 21) SOSS2 suggests a correctly prepared environmental

    assessment and EIS would support a different conclusion about the proper sand

    sources for the project.

                                              DISCUSSION

           SOSS2 raises claims governed by the Administrative Procedure Act.1

    Under the Act, the Corps’s actions must prevail unless the agency acts arbitrarily,

    capriciously, in abuse of discretion, or otherwise not in accord with law.

    5 U.S.C. §§ 702, 706. “This standard is exceedingly deferential.” Fund for Animals,

    Inc. v. Rice, 85 F.3d 535, 541 (11th Cir.1996). A review of the Corps’s decisions




           1
              As SOSS2 correctly anticipates (Doc. 34 at 13), standing frequently presents an issue if
    a party sues under environmental law. Alabama-Tombigbee Rivers Coal. v. Norton, 338 F.3d 1244
    (11th Cir. 2003). A party pursuing judicial review under the Administrative Procedure Act must
    identify some “final agency action” and advance a claim that falls within the “zone of interest”
    protected by the statute sustaining the claim. 5 U.S.C. § 704; Bennett v. Spear, 520 U.S. 154,
    162 (1997). The environmental assessment and finding qualify as “final action,” and the Corps
    seemingly acquiesces to SOSS2’s argument for associational standing to satisfy the “zone of
    interest” standard. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 181
    (2000) (endorsing environmental associational standing because enjoying the environment, even for
    purely aesthetic purposes, undeniably amounts to a cognizable interest for standing); Ouachita Watch
    League v. Jacobs, 463 F.3d 1163, 1171 (11th Cir. 2006) (evaluating standing in the context of NEPA).


                                                     -3-
Case 8:19-cv-00462-SDM-JSS Document 43 Filed 09/30/20 Page 4 of 20 PageID 2025



    must ensure “that the agency came to a rational conclusion, ‘not to conduct its

    own investigation and substitute its own judgment for the administrative agency’s

    decision.’” Sierra Club v. Van Antwerp, 526 F.3d at 1360 (11th Cir. 2008) (citing

    Preserve Endangered Areas of Cobb's History, Inc. v. U.S. Army Corps of Eng'rs, 87 F.3d

    1242, 1246 (11th Cir.1996)). The administrative record must evidence a rational

    connection between the facts and the agency’s conclusions, with substantial

    deference to the agency’s technical and scientific determinations. Baltimore Gas &

    Elec. Co. v. Nat. Res. Def. Council, Inc., 462 U.S. 87, 103 (1983). The administrative

    record confirms that the Corps comes to rational conclusions and complies with

    federal environmental law. Sierra Club v. U.S. Army Corps of Engineers, 295 F.3d 1209,

    1216 (11th Cir. 2002) (finding that a court has the duty “to consider not only the final

    documents prepared by the agency, but also the entire administrative record”).

    1.     The Corps follows NEPA with a “hard look” at the project’s effect

           “The object of NEPA is to require federal agencies to consider environmental

    values [and] the initial responsibility of the federal agency is to determine the extent

    of the environmental impact” for a project. Hill v. Boy, 144 F.3d 1446, 1449 (11th

    Cir. 1998). To determine a project’s environmental effect, an agency first prepares

    an environmental assessment providing “sufficient evidence and analysis” informing

    the agency if additional study of environmental consequences is necessary before

    beginning a project. 40 C.F.R. § 1500.3, 1508.9(a)(1); Hill, 144 F.3d at 1450.

    Regulation informs an agency’s evaluation of the significance of environmental

    effects, including “ecological, aesthetic, historic, cultural, economic, social, or


                                               -4-
Case 8:19-cv-00462-SDM-JSS Document 43 Filed 09/30/20 Page 5 of 20 PageID 2026



    health, whether direct, indirect or cumulative.” 40 C.F.R. §§ 1508.08, 1508.27.

    After evaluating these potential effects, “an agency will reach one of two conclusions

    in an [environmental assessment]: ‘either that the project requires the preparation of

    an EIS to detail its environmental impact, or that project will have no significant

    impact [on the environment],’” a conclusion that relieves the agency of additional

    study. Hill, 144 F.3d at 1450.

           An agency’s decision not to prepare an EIS after finding no significant impact

    on the environment must meet four criteria:

                  First, the agency must have accurately identified the relevant
                  environmental concern. Second, once the agency has identified
                  the problem it must have taken a “hard look” at the problem
                  in preparing the [Environmental Assessment]. Third, if a
                  finding of no significant impact is made, the agency must be
                  able to make a convincing case for its finding. Last, if the
                  agency does find an impact of true significance, preparation of
                  an EIS can be avoided only if the agency finds that changes or
                  safeguards in the project sufficiently reduce the impact to a
                  minimum.

    Hill, 144 F.3d at 1450. For the first criterion, the Corps describes the environment

    and the project’s effect across environmental categories. (AR at 23770–807) (forming

    the “baseline conditions” to evaluate the project’s effect); St. Johns Riverkeeper, Inc. v.

    United States Army Corps of Engineers, 2020 WL 2735208, at *8 –*12 (M.D. Fla. 2020)

    (describing the analysis of an suitable baseline as constituting the environmental

    concern). The parties mainly dispute whether the Corps took a “hard look” at the

    environmental concern. SOSS2 alleges the environmental assessment ignores “the

    full extent” of the project and draws conclusions based on incomplete or outdated

    information. (Doc. 34 at 14–21)


                                                -5-
Case 8:19-cv-00462-SDM-JSS Document 43 Filed 09/30/20 Page 6 of 20 PageID 2027



           An agency satisfies the “hard look” standard by “examin[ing] the relevant

    data and articulat[ing] a satisfactory explanation for its action including a ‘rational

    connection between the facts found and the choice made.’” Motor Vehicle Mfrs.

    Ass'n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (citing

    Burlington Truck Lines v. United States, 371 U.S. 156, 168 (1962)). An agency fails

    this standard, and acts arbitrarily and capriciously, by overlooking an important

    aspect of a relevant problem, offering an explanation counter to the evidence,

    ignoring controlling regulations and authority, or reaching an “implausible”

    decision. Motor Vehicle Mfrs., 463 U.S. at 43. More than 25,000 pages of the

    administrative record, including the roughly 900-page environmental assessment

    and finding, substantiate the Corps’s extensive examination of the project’s effect.

    SOSS2’s allegations to the contrary rest on speculation and conclusory, inaccurate

    allegations.2

            For example, SOSS2 alleges the environmental assessment “fails to include

    any baseline information about how this [p]roject would impact the hydro-ecology

    and local economy.” (Doc 34 at 15) But the biological opinion incorporated by the

    environmental assessment analyzes the environmental and species baseline for the


           2
              Perhaps the most apparent inaccuracy is SOSS2’s allegation that the Corps ignores
    the spotted trout breeding grounds. (Doc. 34 at 21) The Corps not only acknowledges the
    presence of the spotted trout (AR at 23774, 24675) but proposes a mitigation strategy (AR at 23793,
    23797) (pausing dredging during breeding months and by preserving seagrass), the motivation
    for which stems from an order issued by the Florida Department of Environmental Protection
    (AR at 22983–23058) after an administrative challenge. SOSS2 disagrees with the Corps’s
    assessment of the project’s effect — even after the Corps’s implementing mitigation strategies for
    the spotted trout — but disagreement alone cannot maintain a challenge under the Administrative
    Procedure Act if an agency adequately considers environmental consequences. Baltimore Gas &
    Electric Co. v. Natural Resources Defense Council, Inc., 462 U.S. 87, 97–98 (1983).


                                                   -6-
Case 8:19-cv-00462-SDM-JSS Document 43 Filed 09/30/20 Page 7 of 20 PageID 2028



    pertinent area (AR at 23888–99), including baseline human effects on the

    environment. (AR at 23894) SOSS2 finds the biological opinion deficient because

    the Corps allegedly ignores the “adverse impacts of [pollutant] periodic discharges,”

    among other subjects. (Doc 34 at 15–16) However, an agency can survive

    “hard look” review even if the analysis unequally addresses certain topics. The

    Administrative Procedure Act substantially defers to an agency about “what

    evidence to find credible” and “drafting decisions like how much discussion to

    include on each topic, and how much data is necessary to fully address each issue.”3

    Sierra Club v. Van Antwerp, 526 F.3d 1353, 1361 (11th Cir. 2008). Despite this

    flexibility, the Corps develops an acceptable, detailed environmental baseline that

    addresses SOSS2’s arguments. (AR at 23770–89, 23866–82, 24228, 24316–500)

    (developing the environmental baseline, including the Corps’s position on tidal

    prism, velocity, and discharge issues)

           The Corps adequately evaluates against this baseline the potential effects

    of the project and the alternatives. In compliance with 40 C.F.R. § 1508.08, the

    Corps first describes various environmental effects, including ecological (AR

    at 23770–799), economic (AR at 23790–91, 23801–03, 23818, 23838–41),




           3
             SOSS2’s vague point about newly discovered seagrass and a pipeline affecting the project
    (Doc. 38 at 10) fails to show that the Corps arbitrarily ignored an important aspect of the project.
    NEPA requires that “adverse environmental effects of the proposed action are adequately identified
    and evaluated.” Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 350, (1989). SOSS2 fails to
    show that this alleged evidence changes the adequacy of the Corps’s environmental evaluation,
    particularly because the Corps’s environmental assessment considers seagrass (AR at 23794–97,
    24661) and the administrative record includes a recent pre-construction hydrographic survey that
    evidences the Corps awareness of potential construction issues. (AR at 6638)


                                                     -7-
Case 8:19-cv-00462-SDM-JSS Document 43 Filed 09/30/20 Page 8 of 20 PageID 2029



    navigational (AR at 23800, 23809, 23788, 7044), and cultural (AR at 23799) effects.

    Under 40 C.F.R. § 1508.27 the Corps acceptably considers (AR at 23806–11, 23844–

    82) the direct and indirect effects of the proposed activities, including a summary

    of cumulative effects. (AR at 23806) Although SOSS2 criticizes the cumulative

    analysis’s terseness (Doc. 34 at 20), the entire record can establish the adequacy of

    an agency’s consideration of a project’s effects. Sierra Club v. U.S. Army Corps of

    Engineers, 464 F. Supp. 2d 1171, 1223 (M.D. Fla. 2006), aff'd, 508 F.3d 1332 (11th

    Cir. 2007). If an agency consults with other federal agencies and offers mitigation

    plans — as the Corps has (AR at 23479, 23797, 23883, 23945) — the obligation to

    extensively discuss effects lessens. Sierra Club, 464 F. Supp. 2d at 1223 (crediting

    an agency’s consultations as supporting the adequacy of the analysis); Wyoming

    Outdoor Council Powder River Basin Res. Council v. U.S. Army Corps of Engineers, 351 F.

    Supp. 2d 1232, 1247 (D. Wyo. 2005) (stating that mitigation plans can lessen the

    need to evaluate environmental effects). The totality of the record, including the

    reports attached as appendices (AR at 23830-24676), show that the Corps in

    compliance with NEPA extensively considered the project’s effect. In fact, the

    Corps analyzed beyond the regulations’ requirement by conducting “scoping”

    outreach (AR at 12597, 23820–21, 24008–328) to solicit response on the project’s

    effect — an unnecessary undertaking if preparing an environmental assessment.

    43 C.F.R. § 46.235 (“scoping may be helpful during preparation of an environmental

    assessment], but is not required.”).




                                              -8-
Case 8:19-cv-00462-SDM-JSS Document 43 Filed 09/30/20 Page 9 of 20 PageID 2030



           Many of SOSS2’s arguments (Doc. 34 at 16–17, 19–22) challenge the Corps’s

    conclusion about the project’s effect. But the Corps holds broad discretion to

    determine whether a project’s effect requires an EIS. C.A.R.E. Now, Inc. v. F.A.A.,

    844 F.2d 1569, 1573 (11th Cir. 1988). “The NEPA process involves an almost

    endless series of judgment calls” and “the line-drawing decisions necessitated by

    this fact of life are vested in the agencies, not the courts.” Coal. on Sensible Transp.,

    Inc. v. Dole, 826 F.2d 60, 66 (D.C. Cir. 1987). SOSS2 fails to provide convincing

    evidence that the Corps inadequately examined the effect of the project, especially

    considering the depth of analysis by the Corps during the years before the project.

    (AR at 4471, 5704, 17563, 18186)

           Although finding “no significant impact” (AR at 023740) after a “hard look”

    at the project’s effects, the Corps must satisfy Hill’s third criterion, which requires

    the agency to articulate “a convincing case for its finding.” Hill, 144 F.3d at 1450.

    SOSS2 believes the Corps cannot support a convincing case for the finding because

    the environmental assessment relies on allegedly outdated information and a narrow

    range of alternatives. (Doc. 34 at 17–21) The administrative record rebuts this view.

    The Corps certainly relied on “older” data, incorporating an extensive environmental

    assessment from 2002 (with a 2004 addendum) (AR at 3060–3883) and data

    from agency consultations, but “old does not mean that the data is unreliable,”

    particularly if no credible reason exists to doubt the accuracy of the data over time.

    Friends of Rapid River v. Probert, 427 F. Supp. 3d 1239, 1258 (D. Idaho 2019); League

    of Wilderness Defs./Blue Mountains Biodiversity Project v. Connaughton, 752 F.3d 755,


                                                -9-
Case 8:19-cv-00462-SDM-JSS Document 43 Filed 09/30/20 Page 10 of 20 PageID 2031



     763 (9th Cir. 2014) (denying a challenge featuring unchanging data). The Corps

     incorporated the older NEPA documents (AR at 23936–42), but specifically

     generated the 2018 environmental assessment to refresh the scientific basis for the

     project (AR at 23749, 23756), even though aspects of the project remain unaffected

     since earlier findings. (AR at 23756) This recent update mitigates SOSS2’s criticism

     that the Corps relied on stale data. Also, the Corps’s decision to credit older

     information receives substantial deference due to the agency’s expertise about the

     information’s continuing veracity. (AR at 23936–951) (describing and relying on

     older data); Marsh v. Or. Nat. Res. Council, 490 U.S. 360, 377 (1989) (finding that

     determining what constitutes the best available scientific information or data

     “requires a high level of technical expertise” necessitating substantial discretion);

     Baltimore Gas, 462 U.S. at 103 (“When examining this kind of scientific

     determination . . . a reviewing court must generally be at its most deferential.”).

            The same discretion applies to the project’s alternatives (AR at 23759–89),

     which reasonably present the most feasible options for accomplishing the project

     under the present constraints. (AR at 23756–58, 23790) (describing the benefits of

     alternatives that use dredging); Vt. Yankee Nuclear Power Corp. v. Nat. Res. Def. Council,

     Inc., 435 U.S. 519, 551 (1978) (“Common sense also teaches us that the ‘detailed

     statement of alternatives’ cannot be found wanting simply because the agency failed

     to include every alternative device and thought conceivable by the mind of man.”).

     The Corps’s analysis, which builds on a long history of evaluating alternatives

     (AR at 5752-5767), receives even more deference because “an agency’s obligation


                                               - 10 -
Case 8:19-cv-00462-SDM-JSS Document 43 Filed 09/30/20 Page 11 of 20 PageID 2032



     to consider alternatives under an [environmental assessment] is a lesser one than

     under an EIS.” Native Ecosystems Council v. U.S. Forest Service, 428 F.3d 1233, 1246

     (9th Cir. 2005) (citing cases adopting the more forgiving standard from the Second,

     Fourth, and Fifth Circuits).

           Overall, the Corps accurately identifies the pertinent environmental

     circumstances, examines the controlling data, and articulates a satisfactory

     explanation. The Corps’s project complies with NEPA.

     2.    The Corps complies with the CWA by following 404(b)(1) guidelines

           Section 404 of the CWA regulates the discharge of dredged sediment into

     navigable waters. 33 U.S.C. § 1344; 40 C.F.R. § 230. The Corps may authorize the

     discharge of material into navigable waters if the proposed project complies with “all

     applicable substantive legal requirements, including . . . application of the section

     404(b)(1) guidelines.” 33 C.F.R. § 336.1(a). Specifically, the Corps must “determine

     in writing the potential short-term or long-term effects of a proposed discharge of

     dredged or fill material on the physical, chemical, and biological components of the

     aquatic environment in light of subparts C through F” of the pertinent regulations.

     40 C.F.R. § 230.11 (mentioning §§ 230.20–54). SOSS2 alleges the Corps ignores the

     404(b)(1) guidelines by “fail[ing] to demonstrate that the discharges of dredged

     material will not have unacceptable adverse effects.” (Doc 34 at 22–23) (citing

     40 C.F.R. §§ 230.10(c); 230.50) SOSS2 further argues the Corps fails “to include

     specific baseline conditions” that would allow the Corps to compare the effects of the




                                               - 11 -
Case 8:19-cv-00462-SDM-JSS Document 43 Filed 09/30/20 Page 12 of 20 PageID 2033



     discharge against the default levels of turbidity and hydrocarbon pollutants in the

     water. (Doc. 34 at 23)

           SOSS2’s arguments lack merit because the Corps complies with the

     404(b)(1) requirements. The Corps’s 404(b) evaluation addresses all the factual

     determinations required by Section 230.11, including a discussion of turbidity,

     a finding about contaminants, and an analysis about the effects of discharge on

     the chemical and physical properties of the water column. (AR at 23831–35)

     The environmental assessment supplements the analysis. 40 C.F.R. § 230.10 (a)(4)

     (implying the relevance of documents produced to comply with NEPA, especially

     about the analysis of alternatives); Nat'l Wildlife Fed'n v. Souza, 2009 WL 3667070,

     at *17 (S.D. Fla. 2009) (utilizing the full administrative record). The administrative

     record evidences scientific studies supporting a reasoned analysis of the issues.

     (AR at 4750, 5976, 6186, 6569, 6638, 7031, 7260, 7680, 8530, 20862 — a sampling

     of the engineering studies analyzed by the Corps) And the Corps’s discussion

     (AR at 23796, 19724) of water quality in the environmental assessment specifically

     addresses dredging’s effect on turbidity. Finally, the Corps commits to ensuring

     that “state standards for turbidity will not be exceeded.” (AR at 23833)

           SOSS2 claims that the Corps fails to establish a baseline of hydrocarbon

     pollutants (Doc. 34 at 23), but the Corps broadly addresses this issue.

     (AR at 23833–34; 21969, under 40 C.F.R. § 230.11(e) and (g), analyzing suspended

     particulates and contaminates); (AR at 21969, showing, among other topics, the

     Corps’s awareness of scientific papers studying baseline pollution) The Corps


                                              - 12 -
Case 8:19-cv-00462-SDM-JSS Document 43 Filed 09/30/20 Page 13 of 20 PageID 2034



     reasonably avoids specificity about water pollutants because Section 404 focuses on

     the effect of discharge at the disposal site — in this case, Lido Key beach — not at

     the borrow areas. 40 C.F.R. § 230.10(a). The Corps’s finding (AR at 23836) that the

     “discharge operation will not violate . . . the Clean Water Act” follows logically from

     the fact that the Corps places dredged sand on a beach rather than in the middle of

     navigable water.

            Even so, the Corps’s scientific conclusions and analyses about the project’s

     compliance with the CWA deserve substantial deference. Sierra Club v. U.S. Army

     Corps of Engineers, 464 F. Supp. 2d 1171, 1182 (M.D. Fla. 2006), aff'd, 508 F.3d 1332

     (11th Cir. 2007) (“The Court accords ‘particular deference’ to an agency’s informed

     decision ‘where issues of science, technical expertise or complex environmental

     statutes are involved.”). SOSS2’s vague assertions contain few factual details and

     fail to cohere in opposition to the Corps’s finding. Resolution Tr. Corp. v. Dunmar

     Corp., 43 F.3d 587, 592 (11th Cir. 1995) (holding that “mere general allegations

     which do not reveal detailed and precise facts will not prevent the award of summary

     judgment,” and “a party may not rely on his pleadings to avoid [summary] judgment

     against him”). The Corps’s 404(b) analysis properly describes the pertinent factual

     determinations and, supported by the extensive administrative record, reasonably

     concludes with a finding of compliance.4



            4
              Because the Corps reasonably finds no adverse effect on the environment will occur
     because of dredging (AR at 23835–36), SOSS2’s arguments about sequencing and mitigation
     (Doc. 38 at 16) become irrelevant. 40 C.F.R. § 230.91(c) (limiting sequencing to “unavoidable
     impacts”).


                                                    - 13 -
Case 8:19-cv-00462-SDM-JSS Document 43 Filed 09/30/20 Page 14 of 20 PageID 2035



     3.    The Corps applies reasonable discretion under the ESA and the MMPA

           SOSS2’s final claims allege violations of the ESA and the MMPA. (Doc. 34

     at 23–30) The Corps states these claims “must be dismissed for failure to provide the

     requisite notice of intent to sue” under the applicable authority (Doc. 37 at 36, 45),

     a response that ignores SOSS2’s ability to sue under the Administrative Procedure

     Act. But the Corps exercises reasonable discretion under the Administrative

     Procedure Act’s arbitrary and capricious standard.

           A. Notice

           The Corps argues that SOSS2’s intent to sue letter (Doc. 37, Ex. B)

     insufficiently provides notice under the ESA’s citizen-suit provision, 16 U.S.C.

     § 1540(g)(1)(A), because the letter “was addressed to the Corps, not the Secretar[y]

     of the U.S. Department of the Interior or Commerce, as required pursuant to

     16 U.S.C. § 1540(g)(2)(A)(i).” (Doc 37 at 38) Also, the Corps asserts the letter

     “does not allege violations with respect to any ESA-related determinations,” about

     species other than the manatee. (Doc 37 at 38)

           The ESA enables a citizen to “commence a civil suit … to enjoin any

     person, including the United States and any other governmental instrumentality

     or agency . . . who is alleged to be in violation of any provision” of the regulation.

     16 U.S.C. § 1540(g)(1)(A). This citizen-suit provision requires a party to provide

     “written notice of the violation” to the pertinent Secretary and “to any alleged

     violator of any such provision or regulation.” 16 U.S.C. § 1540(g)(2)(A)(i); Nat'l

     Envtl. Found. v. ABC Rail Corp., 926 F.2d 1096, 1099 (11th Cir. 1991) (explaining


                                               - 14 -
Case 8:19-cv-00462-SDM-JSS Document 43 Filed 09/30/20 Page 15 of 20 PageID 2036



     that the purpose of the notice requirement “is to give the alleged violator an

     opportunity to bring itself into compliance with the Act, and thus make the citizen

     suit unnecessary”). If a claim alleges the Secretary failed “to perform any act . . .

     which is not discretionary,” a party must plead the claim under the ESA and

     comply with the notice restrictions. 16 U.S.C. § 1540(g)(1)(C); Sierra Club v.

     Salazar, 961 F. Supp. 2d 1172 (W.D. Wash 2013) (explaining the requirement).

            Conversely, if a party challenges a discretionary final agency action under

     the ESA, including the scientific basis for a biological opinion, the claim falls

     under Section 706, Administrative Procedure Act, which lacks a notice requirement.

     Bennett v. Spear, 520 U.S. 154, 175 (1997); Sw. Ctr. for Biological Diversity v. U.S. Forest

     Serv., 307 F.3d 964, 975 (9th Cir. 2002) (describing the difference between an ESA

     citizen-suit and an Administrative Procedure Act action).

            Although suffering from vagueness and generality, SOSS2’s papers disclose an

     intent to challenge the Corps’s compliance with the ESA under the Administrative

     Procedure Act’s arbitrary and capricious standard for reviewing discretionary

     decisions. For example, SOSS2’s intent to sue letter specifically describes the claims

     within the Administrative Procedure Act. (Doc. 34, Ex. B at 1) (“You are hereby

     notified of our intent to bring a civil action . . . pursuant to the APA, 5 U.S.C. § 706,

     in order to correct the Corps’s violations of [ ] NEPA, CWA, and ESA”).

     The complaint alleges the Corps violates the Administrative Procedure Act by

     ignoring the ESA’s standards. (Doc. 1 at 1, 6) The bulk of SOSS2’s




                                                 - 15 -
Case 8:19-cv-00462-SDM-JSS Document 43 Filed 09/30/20 Page 16 of 20 PageID 2037



     argument for and against summary judgment targets the Corps’s exercise of the

     discretion granted under Section 7 of the ESA. (Doc. 34 at 23–29; Doc. 38 at 18)

     The Corps’s exercising the discretion — whether right or wrong — to rely on a

     biological opinion is a decision SOSS2 can challenge under the Administrative

     Procedure Act but not, absent sufficient notice, under the ESA. Bennett, 520 U.S. at

     175 (describing the claims under the Administrative Procedures Act). Consequently,

     SOSS2 properly claims under the Administrative Procedure Act and avoids the

     notice requirement.5

            B. ESA and MMPA

             Despite properly pleaded claims, SOSS2 fails to show the Corps acted

     arbitrarily or capriciously under the ESA. SOSS2 begins with allegations about

     the consequences of the project to endangered species and their food sources.

     (Doc 34 at 24–25) But SOSS2 ignores the fact that the Corps, in consultation with

     other agencies, considered these consequences. The Corps consulted with the

     National Marine Fisheries Service (NMFS) and the Fish and Wildlife Service

     (FWS), both of which produced reasoned biological opinions as recently as 2016.

     (AR at 23883, 23945) These opinions include findings about the project’s effect

     on species. (AR at 23886-88) Also, the opinions describe minimization efforts

     complying with other biological studies. (AR at 23885, 23945) (mentioning, among




            5
             Despite the Corps’s argument otherwise (Doc. 37 at 35, 45), by claiming under the
     Administrative Procedure Act SOSS2 avoids the requirement to include the MMPA claim in
     the complaint. (Doc. 37 at 45)


                                                  - 16 -
Case 8:19-cv-00462-SDM-JSS Document 43 Filed 09/30/20 Page 17 of 20 PageID 2038



     others, the 2013 Piping Plover Biological Study and the Gulf of Mexico Biological

     Opinion) SOSS2 might disagree with the findings in these studies, but disagreement

     alone cannot justify inadequacy. Fla. Keys Citizens Coal., Inc. v. Army Corps of Eng'rs,

     374 F. Supp. 2d 1116, 1162 (S.D. Fla. 2005) (finding that although “[p]laintiffs and

     possibly others may disagree . . . such disagreement is insufficient for the Court to

     declare that the . . . biological opinions . . . are arbitrary and capricious”). SOSS2

     must show the Corps’s reliance on these findings amounts to arbitrary and capricious

     exercise of discretion.

           SOSS2 implies the Corps arbitrarily analyzed a portion of the designated

     critical habitat for the species protected by the ESA. (Doc. 34 at 25–26) But again

     the record contradicts SOSS2. The FWS biological opinion explicitly defines the

     action area of the study to “encompass all areas to be affected directly or indirectly

     by the action and not merely the immediate area involved.” (AR at 23886) The

     administrative record evidences this broad approach. The NMFS biological opinion

     evaluates the effect of the project in light of recent developments about the

     loggerhead turtle and in light of several other past opinions that address expansive

     study areas. (AR at 23945–51, 18331) The Corps even relies on and incorporates

     minimization measures based on broad biological studies. (AR at 20381, 22128,

     23794, 23812, 23853–55, 23859–62, 23883–935)

           These biological opinions and mitigation measures, supplemented by the full

     administrative record, support the adequacy of the Corps’s analysis of affected

     species protected under the ESA. Further, the Corps reasonably relies on expert


                                               - 17 -
Case 8:19-cv-00462-SDM-JSS Document 43 Filed 09/30/20 Page 18 of 20 PageID 2039



     reports. These reports analyzed the project’s effect on seagrass (AR at 23843–935)

     and on pertinent species (AR at 23904), including the manatee (AR at 23793, 23810–

     11, 23853–54, 23885–88), the spotted seatrout (AR at 23774, 24675), and others.

     (AR at 23793–95, 23886–88) The Corps’s decisions to rely on the expert reports

     receive substantial deference because the decisions result from an exercise of the

     agency’s technical expertise and judgment about the applicable science and the

     available and feasible means for compliance with the ESA. Sierra Club v. U.S. Army

     Corps of Engineers, 295 F.3d 1209, 1222 (11th Cir. 2002) (holding that a plaintiff bears

     a heavy burden to show that reliance on outside agency consultations violates the

     Administrative Procedure Act because this reliance falls “firmly within that agency’s

     area of expertise”); Nat. Res. Def. Council v. Nat’l Park Serv., 250 F. Supp. 3d 1260,

     1306 (M.D. Fla 2017) (“An agency’s expert determinations such as the appropriate

     mitigation measures to protect endangered species are owed exceeding deference.”).

     None of SOSS2’s arguments offer a convincing reason to dismiss the expertise of the

     Corps, particularly because SOSS2 repeats unfounded arguments about stale data

     (Doc. 34 at 27) and incomplete analysis (Doc. 34 at 27–29), both of which arguments

     fail for the same reasons described earlier under NEPA. Misccosukee Tribe of Indians v.

     United States, 566 F.3d 1257, 1265 (11th Cir. 2009) (“The general view is that the

     agency decides which data and studies are the ‘best available’ because that decision is

     itself a scientific determination.”).

            SOSS2’s claim about the MMPA suffers the same weaknesses. SOSS2 alleges

     that the environmental assessment arbitrarily addresses the project’s effect on marine


                                               - 18 -
Case 8:19-cv-00462-SDM-JSS Document 43 Filed 09/30/20 Page 19 of 20 PageID 2040



     mammals under the MMPA’s prescriptions (Doc. 34 at 29; Doc. 38 at 24) but offers

     no explicit evidence explaining the insufficiency of the biological opinions on which

     the Corps relies in considering the effects of dredging on whales or other marine

     mammals. (AR at 23945–46, which is an NMFS biological opinion describing the

     iterations of the Gulf of Mexico Regional Biological Opinions and stating the earlier

     opinions “remain in effect as supplemented” until “trigger for re-initiation has

     occurred”) Absent compelling evidence to the contrary, the veracity of these

     opinions falls distinctly within the expertise of the preparing agency. Fla. Key Deer v.

     Paulison, 522 F.3d 1133, 1144–45 (11th Cir. 2008) (“Another agency’s reliance on

     that opinion will satisfy its obligations . . . if a challenging party can point to no

     ‘new’ information, i.e., information the [agency] did not take into account — which

     challenges the opinion’s conclusions.”).6

                                              CONCLUSION

            A review of the administrative record confirms that the Corps arrived at

     rational conclusions compelled by a thorough review of the project’s effect on the

     affected environment. For this reason and for those argued ably by the Corps,

     SOSS2’s motion (Doc. 34) for summary judgment is DENIED. The Corps’s




             6
               SOSS2 often points to the occurrence of “red tide” as compelling evidence reducing the
     accuracy of the biological opinions. (Doc. 34 at 27; Doc. 23 at 3) But these opinions acknowledge
     the threat of “red tide.” (AR at 23775) (discussing an earlier FWS opinion on the subject) The
     decision not to discuss the threat in detail or to give weight to the issue falls within the informed
     judgment of the reviewing agency. Additionally, SOSS2 failed to show the causal relation between
     the project and the frequency or severity of red tide. (Doc. 31 at 8)


                                                     - 19 -
Case 8:19-cv-00462-SDM-JSS Document 43 Filed 09/30/20 Page 20 of 20 PageID 2041



     cross-motion (Doc. 37) is GRANTED. The clerk must enter judgment in favor of

     the Corps and against SOSS2, terminate the pending motions, and close the case.

           ORDERED in Tampa, Florida, on September 30, 2020.




                                            - 20 -
